SUMMARY ORDER
UPON DUE CONSIDERATION it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review of the Board of Immigration Appeals (“BIA”) decision is DENIED.
Riza Hoxhaj petitions for review of the BIA’s 2004 decision affirming an immigration judge’s (IJ’s) denial of his claims for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the facts and procedural history of this case.
This Court generally reviews only the final order fo the BIA, but when the BIA adopts the IJ’s decision and supplements it, as it did here, this Court reviews the decision of the IJ as supplemented by the BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.2005). We review the IJ’s factual findings, including adverse credibility determinations, under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Jin Hui Gao v. United States Att’y Gen., 400 F.3d 963, 964 (2d Cir.2005); Zhou Yun Zhang v. INS, 386 F.3d 66, 73-79 (2d Cir.2004).
Here, the BIA affirmed and agreed with the IJ’s findings that Hoxhaj failed to establish a nexus between his claim and a ground upon which refugee status could be granted and that he was not credible. The clear lack of a nexus between Hoxhaj’s situation and an enumerated basis for asylum or withholding of removal requires that this petition for review be denied. See Melgar de Torres v. Reno, 191 F.3d 307, 313 n. 2 (2d Cir.1999).
Further, Hoxhaj waived any challenge to the IJ’s finding with respect to his CAT claim by not substantively discussing this in his brief. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1 (2d Cir.2005).
For the foregoing reasons, Hoxhaj’s petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this peti*173tion is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).